ORDER

The petitioner seeks review of the decision of the Benefits Review Board denying his claim for black lung benefits. The Director, Office of Workers’ Compensation Programs, concedes that the evidence in the record does not rebut the presumption that the petitioner’s disability arose out of his coal mine employment and that the petitioner is entitled to benefits. The Director now moves for a remand for the payment of benefits.
The motion to remand is GRANTED, and the decision of the Benefits Review *736Board is vacated and this case is remanded for an award of benefits.